DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered. Claims 89, 90, 94-97 are pending and being examined. Claims 89, 94, 95 are amended. Claim 97 is new.

Priority
2.	Priority is reiterated for this application. This application claims priority to 60/401837 (filed August 6, 2002) and 60/441727 (filed January 21, 2003).  Provisional Application 60/401837 does not provide support for, or disclosure of any tissue kallikrein. Provisional Application 60/441727 mentions tissue kallikreins but does not disclose kallikreins 6 and 10. Provisional Application 60/460342, filed April 4, 2003, does disclose markers kallikrein 6 and 10 and capture reagents for a diagnostic assay. Therefore, the priority date for instant claims 89, 90, 94, 95 and 97 comprising “tissue kallikrein” is January 21, 2003 and the priority date for claim 96 is April 4, 2003.
	
New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 89, 90, and 94-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2004/0096915, Diamandis, claiming priority to October 27, 2000; in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2006/0073525. Yousef et al, claiming priority to Aug. 2002; US Patent Application Publication 2003/0017515, Ye et al, claiming priority to June 2001; Cancernetwork.com, June 1, 2002, pages 1-2; Mok et al (JNCI, 2001, 93:1458-1464); US Patent Application Publication 2002/0090625, Mok et al, claiming priority to Sept. 2000; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Petricoin et al (The Lancet, 2002, 359:572-577); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001; as evidenced by Astion et al (Clinical Chemistry, 1992, 38:34-38).
	The claims are amended to recite that the solid support comprises a surface configured for mass spectrometry and new claim 97 recites the surface comprises an energy absorbing matrix.
Diamandis teach a highly sensitive tissue kallikrein hK6 immunoassay that comprises a solid substrate (microtiter plate) with immobilized capture antibodies on it that bind to human kallikrein 6 (hK6), and hK6 protein standards and samples bound to the capture antibodies ([9]; Examples 1-3). Diamandis teach hK6 is significantly increased in ovarian cancer patient serum, increased hK6 is predictive of more aggressive tumors, hK6 positive serum was associated with 2-fold increase in the risk of disease progression and death, and teach using the hK6 immunoassay to diagnose and monitor ovarian cancer patients ([9-28]; [80-81]; [85]; Figures 7A, 11A, 11B; 12A, 12B; Examples 1-3). Diamandis suggest combining multiple markers for ovarian cancer by analyzing samples for the presence of hK6, hk5, CA125 and hK10, wherein the assay can be modified to detect the additional markers ([28]). Diamandis detected serum levels of CA125 using a commercial immunoassay and compared them to hK6 levels (Example 3; Figures 5 and 6), wherein CA125 levels were significantly increased in ovarian cancer compared to normal controls (Figure 7B; [133]). Diamandis suggest using CA125 and hK6 in combination since hK6 concentration could be elevated in a subset of patients with relatively low CA125, and the addition of hK6 to CA125 increases sensitivity and specificity ([136]). CA12 is the only well accepted ovarian cancer biomarker ([142]) but it falls short of being able to diagnose early ovarian cancer. 
Diamandis does not teach the ovarian cancer diagnostic immunoassay additionally comprises immobilized antibody that binds to, and is bound to, biomarker polypeptides Apolipoprotein A1 protein, and prostasin and/or haptoglobin, or that capture antibodies for the biomarkers are all bound to the same immunoassay solid surface substrate, wherein the substrate comprises an energy absorbing matrix, such as a ProteinChip® assay platform. Diamandis does not teach the ovarian cancer diagnostic immunoassay consists of the set of biomarkers selected from:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin.

Apolipoprotein A1
Gadomska et al teach successfully detecting serum levels of Apolipoprotein A1  (ApoA1) and other biomarkers from ovarian cancer patients using an antibody in electroimmuno-diffusion assay and protein controls, wherein levels of ApoA1 were 
Wilding et al teach detecting Apo A1 protein in combination with other biomarkers, including CA125, in the serum of ovarian cancer patients and controls, and optimizing the combination of biomarkers for sensitivity and specificity in diagnosis; wherein Apo A1 in combination with CA125 and additional biomarkers provided a higher sensitivity and/or specificity for ovarian cancer diagnosis than CA125 alone (abstract; section 2.2; Table 3; Table 5; p. 151, col. 2 to p. 152, col. 1). Wilding et al teach the detection of Apo A1 employed in the assay described in Astion et al (Clinical Chemistry, 1992, 38:34-38) (section 2.2). As evidenced by Astion et al, Apo A1 is detected using commercial kits of reagents employed in an immunonephelometric assay, which utilizes an antibody-antigen complex for Apo A1 protein binding and detection (p. 35, col. 1, “Analyses”).

Haptoglobin
Yousef et al teach a diagnostic immunoassay for ovarian cancer diagnosis by detection of combined serum polypeptide biomarkers including CA125, tissue kallikreins hk6 and hk5, and haptoglobin ([35]; [45]; [130]; [235-239]; see claims), wherein the immunoassay comprises protein standards and capture antibody immobilized on a plate ([126-128]; [185-192]).
Ye et al teach an immunoassay for ovarian cancer diagnosis by detection of haptoglobin in patient serum using polypeptide standard and an ELISA or capture 
Cancernetwork.com teaches that increased serum levels of haptoglobin are diagnostic of ovarian cancer and teach detection by ELISA with antibodies.


Prostasin
Mok et al teach that increased serum levels of prostasin are diagnostic of ovarian cancer and utilized an ELISA with antibodies to capture and detect prostasin on a microtiter plate (p. 1459, col. 2 to p. 1460, col. 1; Figure 5). Mok et al combined data of detection of prostasin with CA125 biomarker and determined that the combination of biomarkers provides 92% sensitivity and 94% specificity for ovarian cancer diagnosis (abstract). Mok et al teach that it is known kallikreins including kallikrein 6 are elevated in patients with ovarian cancer (p. 1463, col. 2).
Mok et al US Patent Application Publication 2002/0090625 teach diagnosing ovarian cancer by detecting elevated levels of serum prostasin using an ELISA or antibody capture reagents immobilized on a microtiter plate ([15-16]; [69-71]; claims 1-17). Mok et al suggest combining prostasin detection with CA125 ([9]; [69-71]; claim 17). Mok et al teach that the combined markers had a sensitivity of 34/37 (92%) and a specificity of 94/100 (94%). In contrast, the sensitivity of CA125 alone at the same specificity was 24/37 (64.9%) and the sensitivity of prostasin alone at the same specificity was 19/37 (51.4%) ([79]).

Immunoassay detecting combined biomarkers:
Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the detection of CA125, ApoA1, kallikreins, prostasin and haptoglobin utilizing antibodies immobilized to a solid substrate array, including standard proteins bound to the antibodies or patient serum sample proteins bound to the antibodies during detection. One would have been motivated to because: (1) Diamandis explicitly suggest combining multiple biomarkers with CA125 to increase sensitivity and specificity for ovarian cancer diagnosis, that combinations of biomarkers have already demonstrated clinical success, and that hK6 increases the sensitivity and specificity for ovarian cancer diagnosis when combined with CA125; (2) Diamandis also suggest combining detection of multiple serum biomarkers CA125, hK10 and hK6 in an assay for ovarian cancer diagnosis because they all serve the same function for ovarian cancer diagnosis; (3) Gadomska et al and Wilding et al teach Apo A1 is a serum diagnostic marker also able to function in differentiating between ovarian cancer and healthy; (4) Wilding teach CA125 is an established diagnostic marker for ovarian cancer and teach combining other markers with CA125, including Apo A1, to increase sensitivity and specificity of diagnosis; (5) Yousef et al suggest combining haptoglobin with CA125 and kallikrein detection for diagnosis of ovarian cancer; (6) Ye et al and  both Mok et al references teach prostasin is an established serum biomarker for ovarian cancer diagnosis, and suggest and demonstrate successfully combining prostasin with CA125 to increase sensitivity of ovarian cancer diagnosis; and (8) Berek et al also recognize the need in the art to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. One of ordinary skill in the art would have a reasonable expectation of success making an immunoassay array comprising immobilized antibodies to CA125, ApoA1, kallikreins, prostasin and haptoglobin and antibody-bound proteins, given: (1) successful antibody detection of these serum proteins in ovarian cancer diagnosis is established by the prior art; (2) the art teaches CA125 is a known, established serum diagnostic marker for ovarian cancer, and ApoA1, kallikreins, prostasin and haptoglobin also successfully serve the same function as serum biomarkers diagnostic of ovarian cancer; and (3) the cited art recognizes combining biomarkers with CA125 are beneficial for successfully improving sensitivity and specificity of ovarian cancer diagnosis, and (4) Diamandis demonstrates the addition of hK6 to CA125 detection successfully increases sensitivity and specificity for ovarian cancer diagnosis, Wilding et al demonstrate that the addition of Apo A1 detection to CA125 successfully improves sensitivity and specificity in diagnosis of ovarian cancer, and Mok et al demonstrate combining prostasin with CA125 increases sensitivity at the same specificity for either marker in the diagnosis of ovarian cancer. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to make an array consisting of immobilized antibodies binding to a specific set of ovarian cancer biomarkers for any set of:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin.
One would have been motivated to because the cited references all suggest combining known ovarian cancer serum diagnostic markers and with CA125 to increase diagnostic sensitivity and specificity. One of ordinary skill in the art would have a reasonable expectation of success making a microarray consisting of the above set and subsets of ovarian cancer biomarkers and capture antibodies given all of the biomarkers serve the same ovarian cancer diagnostic function together or separately, and given the cited references demonstrate success of combining markers to increase sensitivity and specificity of diagnosis.

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	Ye et al (cited above) further teach utilizing SELDI-MS chip technology to detect haptoglobin biomarker in the serum of ovarian cancer patients ([7]; [10]; [42-52]).
Petricoin et al teach utilizing a protein chip (solid support with energy absorbent matrix) to capture proteins in the serum of ovarian cancer patients and applying SELDI-TOF mass spectrometry to identify and differentially expressed protein biomarkers 
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, antibody is bound to the chip array to capture protein antigens. This format has been successfully used to develop single and multiplex versions of SELDI immunoassay for detection and measuring prostate-specific antigen and prostate-specific membrane antigen in body fluids, allowing for the discrimination of prostate cancer patients from BPH patients (p. 1905, col. 2). 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach 
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the immunoassay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry. One would have been motivated to because: (1) Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (3) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (4) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests 

Response to Relevant Arguments
4.	Applicants argue that the cited references do not address the new claim limitations.

5.	The new claim limitations of solid support comprising energy absorbing matrix for mass spectrometry and immobilized capture antibodies are addressed in the new rejection above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



6.	Claims 89, 90, and 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,682,591 in view of: US Patent Application Publication 2004/0096915, Diamandis, claiming priority to October 27, 2000; in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2006/0073525. Yousef et al, claiming priority to Aug. 2002; US Patent Application Publication 2003/0017515, Ye et al, claiming priority to June 2001; Cancernetwork.com, June 1, 2002, pages 1-2; Mok et al (JNCI, 2001, 93:1458-1464); US Patent Application Publication 2002/0090625, Mok et al, claiming priority to Sept. 2000); Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Petricoin et al (The Lancet, 2002, 359:572-577); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001.
	The US Patent 8,682,591 is claiming a method for diagnosing ovarian cancer comprising measuring the expression level of a combination of biomarkers from a serum sample from a subject by mass spectrometry or immunoassay, wherein the combination comprises at least CA125, kallikrein 6, kallikrein 10, APOA1, prostasin and/or haptoglobin. The US Patent does not claim that the biomarkers are detected by an immunoassay consisting of the set of biomarkers and antibodies binding them selected from:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin.
Although the US Patent claims utilizing mass spectrometry or immunoassay to detect the biomarker proteins, the US Patent does not claim that the mass spectrometry or immunoassay method comprises using a solid substrate comprising an energy absorbing matrix.
The cited references Diamandis, Gadomska et al, Wilding et al, Yousef et al, Ye et al, Cancernetwork.com, Mok et al, US Patent Application Publication 2002/0090625, Mok et al, Berek et al, all teach motivation and reasonable expectation of success to make an immunoassay array consisting of the set of biomarkers and antibodies binding them selected from:
hK6 and/or hk10, CA125, ApoA1, prostasin, and haptoglobin;
hK6 and/or hk10, CA125, ApoA1, and haptoglobin; and
hK6 and/or hk10, CA125, ApoA1, and prostasin, 
for the reason set forth above. One would have been motivated and have a reasonable expectation of success to make the above immunoassay for ovarian cancer biomarker detection in order to perform the patented method of ovarian cancer diagnosis detecting these known ovarian cancer diagnostic biomarkers.
	Srinivas et al, Petricoin et al, Weinberger et al, Yip et al and Pohl (Ciphergen Biosystems) teach motivation and reasonable expectation of success to make and use a ProteinChip® array comprising an energy absorbing matrix and immobilized antibodies for mass spectrometry in detecting the known ovarian cancer biomarker proteins, for the reasons set forth above.

Response to Relevant Arguments
7.	Applicants argue that the rejection does not address the new claim limitations.

8.	The new claim limitations of solid support comprising energy absorbing matrix for mass spectrometry and immobilized capture antibodies are addressed in the new rejection above.


9.	All other rejections recited in the Office Action mailed June 3, 2021 are hereby withdrawn in view of amendments.

10.	Conclusion: No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642